PD-0892-15
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                 Transmitted 9/8/2015 2:59:14 PM
                                                                                 Accepted 9/14/2015 10:58:34 AM
                    IN THE TEXAS COURT OF CRIMINAL APPEALS                                        ABEL ACOSTA
                                                                                                          CLERK



MORRIS LANDON JOHNSON, II                     §
Petitioner/Appellant

VS.                                           §                     No. PD-0892-15

THE STATE OF TEXAS                            §
Respondent/Appellee




               MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

       Now comes the Respondent, the State of Texas, by and through the Senior Prosecuting

Attorney of Erath County, Texas, John Terrill, in the above entitled and enumbered cause and

files this, the Appellee's Motion for Extension of Time to File Response pursuant to Rule 68.2(c)

and 10.5(b) of the Texas Rules of Appellate Procedure and would show the following, to-wit:

                                                  I.


       Petitioner's conviction was affirmed by the 11th Court of Appeals by Memorandum
Opinion on June 5, 2015 in Cause Number 11-13-00174-CR. No Motion for Rehearing was

filed by Petitioner. Petitioner filed a Petition for Discretionary review from the Court of Appeals

decision in the Texas Court of Criminal Appeals on August 19, 2015.

       The Respondent, State of Texas, did not receive notice of the filing of the Petition until

August 24, 2015. Respondent's Response was due on September 3, 2015.

                                                       II.


       Respondent respectfully requests and extension of time to file a Response because his

Petition is without merit and the Respondent does not desire to delay the Court's consideration

but rather that justice be done by allowing the same.


                                                                     September 14, 2015
       WHEREFORE, PREMISES CONSIDERED, the Appellee respectfully prays that this

motion be granted.



                                                         Respectfully submitted


                                                        John Terrill
                                                         /enior Prosecuting Attorney
                                                        Erath County, Texas
                                                        P.O. Box 30
                                                        Stephenville, Texas 76401
                                                        (254)965-1462
                                                        Bar Card No. 19792500




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Appellee's Motion

For Extension of Time to File Response was the O      gay of September 8, deposited with the

United States Postal Service addressed to Morris Landon Johnson, II, TDCJ #1877943, Coffield

Unit, 2661 F.M. 2054, Tennessee Colony, TX 75884.